PER CURIAM.
Appellant, Camelo Canet, was charged by information with four (4) offenses; (1) armed burglary; (2) armed robbery; (3) display of a firearm during the commission of a felony; (4) conspiracy to commit felonies, to-wit: burglary and robbery.
The trial resulted in a jury verdict of guilty as to all counts. Following his adjudication of guilty the court sentenced him to three (3) concurrent fifteen (15) year terms of imprisonment and one (1) five (5) year term of imprisonment, also to run concurrently.
We have carefully considered appellant’s points on appeal in the light of the record on appeal, briefs and arguments of counsel and have concluded that no reversible error has been made to appear; therefore, the convictions and sentences are affirmed.
Affirmed.